     Case 2:19-cv-00116-PLM-MV ECF No. 19 filed 08/28/20 PageID.90 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION


    DALTON WALSER,

            Plaintiff,
                                                                Case No. 2:19-cv-116
    v.
                                                                HONORABLE PAUL L. MALONEY
    J. CORRIGAN, et al.,

            Defendants.
    ____________________________/


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants

Corrigan and Dunton filed a motion for summary judgment. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on July 23, 2020, recommending

that this Court grant the motion and enter judgment. 1 The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 18) is

APPROVED and ADOPTED as the Opinion of the Court.

           IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 12) is

GRANTED.

           IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,




1
    Defendants Theut, Horton, and Spiker were dismissed by prior order (ECF No. 5).
  Case 2:19-cv-00116-PLM-MV ECF No. 19 filed 08/28/20 PageID.91 Page 2 of 2



114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: August 28, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
